Appeal from a judgment of the County Court of Schenectady County (Drago, *1423J.), rendered December 12, 2012, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. County Court thereafter sentenced him to time served, which consisted of eight months in jail, and a five-year term of probation. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment of conviction is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
McCarthy, J.P., Garry, Lynch, Rose and Devine, JJ., concur.
Ordered that the judgment' is affirmed, and application to be relieved of assignment granted.